DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Escudero Rodriguez et al. US 2020/0036282 in view of Nino Shinichi Power Conversion Device JP 2011-36075 (recited in IDS filed 12/06/2019).





[AltContent: textbox (First terminal)]
[AltContent: arrow]
[AltContent: textbox (Tertiary winding)][AltContent: textbox (Fourth terminal)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second terminal)][AltContent: arrow]
    PNG
    media_image1.png
    291
    748
    media_image1.png
    Greyscale

[AltContent: textbox (Third terminal)]
Figure 7 Escudero Rodriguez et al. 


    PNG
    media_image2.png
    485
    364
    media_image2.png
    Greyscale

Figure 1 Nino Shinichi


Escudero Rodriguez fails to disclose a first rectifying element connected in parallel with the first switching element with the secondary winding interposed between the first rectifying element and the first switching element, a second rectifying element connected in parallel with the second switching element with the tertiary winding 63interposed between the second rectifying element and the second switching element.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first rectifying element connected in parallel with the first switching element with the secondary winding interposed between the first rectifying element and the first switching element, a second rectifying element connected in parallel with the second switching element with the tertiary winding 63interposed between the second rectifying element and the second switching element in Escudero Rodriguez, as taught by Shinichi, in order to provide a reverse voltage for the power conversion device.

Regarding claim 2, Escudero Rodriguez discloses a polarity of the secondary winding (secondary side) from the second terminal (see Fig. 7 above, second terminal) toward the first terminal (see Fig. 7 above, first terminal) is the same as a polarity of 64the tertiary winding (see Fig. 7 above, tertiary winding) from the fourth terminal (see Fig. 7, above, fourth terminal) toward the third terminal (see Fig. 7 above, third terminal).

Regarding claim 3, Escudero Rodriguez discloses the first switching element (F1) is used as a rectifier function unit (see paragraph 49, F1 synchronous rectifier) and the 

Regarding claim 4, Escudero Rodriguez discloses the first switching element (F1) is used as a rectifier function unit (see paragraph 49, F1, synchronous rectifier) and the second switching element is used as a transistor function unit (E2) in a first time period (see Fig. 8), and the first switching element is used as a transistor function unit (F1) and the second switching element (E2) is used as a rectifier function unit (see paragraph 49) in a second time period (see Fig. 8).

Regarding claim 5, Escudero Rodriguez discloses conduction of the first rectifying element current (current from F1) is started within a time period when current is flowing from the second terminal (see Fig. 7 above, second terminal) to the first terminal (see Fig. 7 above, first terminal) via the first switching element (F1) in the first time period (see Fig. 8), and conduction of the second rectifying element current (E2) is started within a time period (see Fig. 8) when current is flowing from the fourth terminal (see Fig. 7 above, fourth terminal) to the third terminal (see Fig. 7 above, third terminal) via the second switching element (E2) in the second time period (see Fig. 8).

Regarding claim 6, Escudero Rodriguez discloses conduction of the first rectifying element current (current from F1) is started within a time period (see Fig. 8) 

Regarding claim 7, Escudero Rodriguez fails to disclose an inductance of a path from the second terminal to the first terminal via the first rectifying element is at least two times greater than an inductance of a path from the second terminal to the first terminal via the first switching element, and an inductance of a path from the fourth terminal to the third terminal via the second rectifying element is at least two times greater than an inductance of a path from the fourth terminal to the third terminal via the second switching element.
However, Escudero Rodriguez teaches resonant inductance (paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an inductance of a path from the second terminal to the first terminal via the first rectifying element is at least two times greater than an inductance of a path from the second terminal to the first terminal via the first switching element, and an inductance of a path from the fourth terminal to the third terminal via the second rectifying element is at least two times greater than an inductance of a path from the fourth terminal to the third terminal via the second In re Aller, 105 USPQ 233.

Regarding claim 8, Escudero Rodriguez fails to disclose an inductance of a path from the second terminal to the first terminal via the first rectifying element is at least two times greater than an inductance of a path from the second terminal to the first terminal via the first switching element, and 67an inductance of a path from the fourth terminal to the third terminal via the second rectifying element is at least two times greater than an inductance of a path from the fourth terminal to the third terminal via the second switching element.
Escudero Rodriguez teaches a resonant inductance (paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an inductance of a path from the second terminal to the first terminal via the first rectifying element is at least two times greater than an inductance of a path from the second terminal to the first terminal via the first switching element, and 67an inductance of a path from the fourth terminal to the third terminal via the second rectifying element is at least two times greater than an inductance of a path from the fourth terminal to the third terminal via the second switching element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Escudero Rodriguez teaches resonant inductance (see paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an inductance of a path from the second terminal to the first terminal via the first rectifying element is at least two times greater than an inductance of a path from the second terminal to the first terminal via the first switching element, and an inductance of a path from the fourth terminal to the third terminal via the second rectifying element is at least two times greater than an inductance of a path from the fourth terminal to the third terminal via the second switching element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, Escudero Rodriguez fails to disclose an inductance of a path from the second terminal to the first terminal via the first rectifying element is at least 68two times greater than an inductance of a path from the second terminal to the first terminal via the first switching element, and an inductance of a path from the fourth 
However, Escudero Rodriguez teaches a resonant inductance (see paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an inductance of a path from the second terminal to the first terminal via the first rectifying element is at least 68two times greater than an inductance of a path from the second terminal to the first terminal via the first switching element, and an inductance of a path from the fourth terminal to the third terminal via the second rectifying element is at least two times greater than an inductance of a path from the fourth terminal to the third terminal via the second switching element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 11, Escudero Rodriguez fails to disclose an inductance of a path from the second terminal to the first terminal via the first rectifying element is at least two times greater than an inductance of a path from the second terminal to the first terminal via the first switching element, and an inductance of a path from the fourth terminal to the third terminal via the second rectifying element is at least two times greater than an inductance of a path from the fourth terminal to the third terminal via the second switching element.
However, Escudero Rodriguez teaches a resonant inductance (see paragraph 5).
In re Aller, 105 USPQ 233.

Regarding claim 12, Escudero Rodriquez fails to disclose an inductance of a path from the second terminal to the first terminal via the first rectifying element is at least two times greater than an inductance of a path from the second terminal to the first terminal via the first switching element, and an inductance of a path from the fourth terminal to the third terminal via the second rectifying element is at least two times greater than an inductance of a path from the fourth terminal to the third terminal via the second switching element.
However, Escudero Rodriguez teaches a resonant inductance (see paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an inductance of a path from the second terminal to the first terminal via the first rectifying element is at least two times greater than an inductance of a path from the second terminal to the first terminal via the first In re Aller. 105 USPQ 233.

Regarding claim 13, Escudero Rodriguez fails to disclose a number of turns of the primary winding is greater than a number of turns of each of the secondary winding and the tertiary winding.
Escudero Rodriguez teaches a turns ratio of the transformer (Tr)(see paragraph 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a number of turns of the primary winding is greater than a number of turns of each of the secondary winding and the tertiary winding, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 14, Escudero Rodriguez fails to disclose a voltage drop amount of the first switching element generated by a current flowing from the second terminal 70to the first terminal is greater than a voltage drop amount of the first rectifying element at a point in time when conduction starts, and a voltage drop amount of the second 
However, Escudero Rodriguez teaches a voltage drop on the secondary side (see paragraph 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a voltage drop amount of the first switching element generated by a current flowing from the second terminal 70to the first terminal is greater than a voltage drop amount of the first rectifying element at a point in time when conduction starts, and a voltage drop amount of the second switching element generated by a current flowing from the fourth terminal to the third terminal is greater than a voltage drop amount of the second rectifying element at a point in time when conduction starts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 16, Escudero Rodriguez discloses a method for driving a half-bridge circuit (Fig. 7) including a first switching element (F1) connected to a first terminal serving as a high-voltage node (see Fig. 7 above, first terminal) and a second terminal serving as a switch node (see Fig. 7 above, second terminal) and a second switching element (E2) connected to a third terminal serving as a switch node (see Fig. 7 above, third terminal) and a fourth terminal serving as a low-voltage node (see Fig. 7 above, fourth terminal), the half-bridge circuit (Fig. 7) further including a transformer (Tr) 
Escudero Rodriguez fails to disclose a first rectifying element connected in parallel with the first switching element with the secondary winding interposed between the first rectifying element and the first switching element, a second rectifying element connected in parallel with the second switching element with the tertiary winding interposed between the second rectifying element and the second switching element.
In the same field of endeavor, Shinichi teaches a first rectifying element (D5)(see Fig. 1 above) connected in parallel with the first switching element (SWM1) with the secondary winding (15) interposed between the first rectifying element (D5) and the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first rectifying element connected in parallel with the first switching element with the secondary winding interposed between the first rectifying element and the first switching element, a second rectifying element connected in parallel with the second switching element with the tertiary winding interposed between the second rectifying element and the second switching element in Escudero Rodriguez, as taught by Shinichi, in order to provide reverse voltage for a power conversion device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262. The examiner can normally be reached M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        

/Scott Bauer/Primary Examiner, Art Unit 2839